Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 4, 2015

                                       No. 04-15-00271-CV

                             ESTATE OF JOHNNIE MAE KING,

                       From the Probate Court No 1, Bexar County, Texas
                                 Trial Court No. 2001-PC-1263
                            Honorable Kelly Cross, Judge Presiding


                                          ORDER

        Appellant filed a motion to reconsider our previous denial of his motion to abate and/or
dismiss the pending appeal. This court has yet to rule on this motion to reconsider. However,
appellant has now filed a “Supplemental Amended Motion to Abate and For Extension of Time
to File Appellate Brief.” In this new motion, appellant contends, based on a probate court order
signed June 29, 2015, there is a final judgment from which he may appeal. He has also filed a
supplemental notice of appeal specifically stating his intent to appeal from the June 29, 2015
order. Appellant is nevertheless asking for an abatement from July 10, 2015, to the date his brief
is due.

        Appellant previously filed a notice of appeal on April 30, 2015. If, at the time the notice
of appeal was filed, there was no final, appealable judgment or order, the notice of appeal was
premature. See Tex. R. App. P. 27.1. According to appellant, there is now a final judgment
based on the June 29, 2015 order. Therefore, the April notice of appeal “is effective and deemed
filed on the same day, but after,” the June 29, 2015 order, i.e., the event that began the period for
perfecting appeal. See id. R. 27.1(a). Accordingly, we find there is no need for an abatement
and we therefore DENY appellant’s motion to reconsider our prior order denying his request for
an abatement and/or dismissal, as well as his newly filed supplemental amended motion to abate.

        As to his motion to extend time to file his brief, appellant filed his brief in this court on
July 30, 2015. Accordingly, we DENY AS MOOT appellant’s motion for extension of time to
file appellant’s brief.


                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2015.



                                              ___________________________________
                                              Keith E. Hottle